232 Ga. 637 (1974)
208 S.E.2d 454
SUN FINANCE COMPANY
v.
LAWRIMORE.
28901.
Supreme Court of Georgia.
Argued July 8, 1974.
Decided September 3, 1974.
Arnall, Golden & Gregory, H. Fred Gober, for appellant.
Alfred C. Kammer, II, Lee Payne, Michael H. Terry, for appellee.
Hansell, Post, Brandon & Dorsey, Allen Post, W. Rhett Tanner, W. Stell Huie, Terrence Lee Croft, D. Lake Ramsey, amicus curiae.
GRICE, Chief Justice.
This case is controlled by the decision rendered on this date in G. A. C. Finance Corp. v. Hardy, 232 Ga. 632.
Judgment affirmed. All the Justices concur.